Citation Nr: 1214981	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for dental trauma for compensation and outpatient dental treatment purposes. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

2.  The Veteran has a dental condition as a result of a traumatic blow to her mouth during service.


CONCLUSIONS OF LAW


1.  The criteria for service connection for tooth loss for compensation purposes are not met.  38 U.S.C.A. §§ 1110; 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303; 3.381; 4.150; 17.161 (2011). 

2.  The criteria for entitlement to service connection for dental trauma for the purposes of outpatient dental treatment are met.  38 U.S.C.A. §§ 1110; 1712; 5107; 38 C.F.R. §§ 3.303; 3.381; 4.150; 17.161.  
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, letters dated in April 2008 and February 2010 provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in August 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and dental records, VA treatment records and examination reports.  

The Veteran was afforded a VA dental examination in March 2010.  The dentist who examined the Veteran in March 2010 provided the requested medical opinion.  The examination is adequate, and the Veteran does not contend otherwise.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra. 

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381; 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The Board notes that effective February 29, 2012, VA amended 3.381 primarily to clarify the respective responsibilities of VBA and VHA in determinations concerning eligibility for dental treatment.  See Fed. Reg. 4469 (Jan. 30, 2012).  The amendments to 3.381 do not affect this appeal.

Service dental treatment records dated in July 2006 show that the Veteran's front teeth (numbered 7 and 8) were damaged by a softball during an intramural Air Force game.  The treatment records show that restorative dental work was not done due to lack of proper facilities at that airbase and her short time remaining in service.  

A statement from S.I., D.D.S. along with progress notes dated in January 2010 indicate that the Veteran was seen for a routine dental examination in November 2009.  The following observations were made relative to the trauma sustained around July 3, 2006:  Teeth numbers 7 and 8 were missing.  Teeth numbers 9, 10, and 11 were considered to be moderately to highly mobile.  Dr. S.I. opined that the most practical and viable treatment for the Veteran was for teeth #9, 10, and 11 to be extracted and to replace all of her missing teeth with implants.

A VA dental examination dated in March 2010 with addendum noted that the Veteran's claims folder was reviewed incorporating 2001 to 2006 radiographs.  A sports injury dated July 2006 was noted and avulsion of two teeth, one complete and one with fracture and appartent external and/or internal resorption, as well as PARL #9.  The examination showed missing teeth: 1, 7, 8, 16, 17, 32.  Caries: 9(D).  Endodontically treated: 9(r) Gutta Percha, 14(dlm) Gutta Percha.  Other dental findings: Lesion: 9(r), 10(r), 11(r), #9 prominent discoloration, lingual version and Xbite, noting that the Veteran believed was a development since the trauma.  Evidence of rct filling material 'puff' apex #9 and root resorption #10, 11.  The VA examiner noted the Veteran had a history of orthodontic forced eruption #11 and residual periodontal effects, 2001 and documentation of surgical therapy 2004.  It was noted that the Veteran reported trauma to dentition consistent with claims folder records and injury to #7, 8, 9, 10, 11.  Reports failed RCT #11 which she associated with the sports injury.  It was noted that the Veteran presented with current radiographs, which indicated apical resorption, roots #10, 11, severe.  Impairment to mastication was noted as moderate, status post mobility max right anterior teeth and max flipper.  

The examiner diagnosed status post sports injury to teeth #9, 10, and 11 which appeared to have been surgically managed to forcibly erupt #11 previous to military service.  Additionally noted, tooth #11 mobility and bony pathology were associated with a periodontal defect diagnosed prior to the sports injury.

At her March 2012 Travel Board hearing, the Veteran testified that while playing softball in service she was hit in the mouth by the ball which knocked out two of her teeth.  She stated she was sent to after hours dental care where they cleaned up the injury and the intern created a prosthetic partial with the teeth that were knocked out.  The Veteran stated that since the original accident, three adjacent teeth became severely loose and mobile to the point where there was no restoration that could be done other than to pull them out.  During the hearing, the Veteran stated that she wanted implants to replace the missing teeth.

Applying the above dental criteria to the facts in this case, the Board finds that tooth #9, #10, and #11 became moderately to highly mobile requiring extraction and replacement as a direct result of the service-connected dental trauma to tooth #7 and #8.  However, she does not have a dental or oral disability listed under 38 C.F.R. § 4.150 for which compensation would be paid.  The fact that the Veteran lost tooth #7 and #8 due to direct trauma resulting in tooth #9, #10, and #11 developing mobility requiring extraction is not enough to establish that a chronic dental condition manifested during service or is otherwise related to active duty.  There has been no loss of substance of the body of the maxilla or mandible, resulting in loss of teeth.  On recent VA dental examination in March 2010, it was specified that tooth #11 mobility and bony pathology were associated with a periodontal defect diagnosed prior to the sports injury.  In addition, post-service private dental records do not show loss of substance of the body of the maxilla or mandible.  Simply stated, the Veteran does not exhibit a compensable dental condition for VA compensation purposes.  See 38 C.F.R. § 4.150.  Thus a clear preponderance of the evidence is against a finding that service connection for compensation purposes is warranted, and this portion of the claim is denied. 

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  There is no time limitation for making application for such treatment.  The significance of establishing service connection for a dental condition, based on service trauma, is that a Veteran will be eligible to receive only treatment indicated as reasonably necessary for the correction of such condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c). 

The Board finds that the Veteran is eligible for outpatient dental treatment under the provisions of Class II(a).  Service treatment records establish that the Veteran suffered facial trauma during active duty service, resulting in the removal of tooth #7 and #8.  The preponderance of the record shows that tooth #9, #10, and #11 became moderately to highly mobile due to the loss of tooth #7 and #8.   

In sum, the Veteran is shown to have had dental trauma in service causing the loss of tooth #7 and #8, which led to the eventual need to extract tooth #9, #10, and #11; she is accordingly entitled to service connection for outpatient treatment purposes. 




ORDER


Service connection for tooth loss for the purpose of disability compensation is denied. 

Service connection for dental trauma for the purpose of VA outpatient dental treatment is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


